Citation Nr: 1038012	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service connected appendectomy scar.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for service connected bilateral hearing loss.

3.  Entitlement to a compensable disability rating for a service 
connected left knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964, 
from February 1991 to July 1991, and from February 2002 to April 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2008, and a transcript 
of this hearing is of record.

In March 2008, the Board remanded this case to the RO for further 
development.

Because the RO has failed to fully comply with the directives of 
the Board's March 2008 remand, the Board is again remanding this 
case to the RO via the Appeals Management Center (AMC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran must 
express timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and finally 
the veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2009).

Here, the RO did not issue a SOC for the issues of entitlement to 
an initial disability rating in excess of 10 percent for service 
connected bilateral hearing loss and entitlement to an initial 
disability rating in excess of 10 percent for a service connected 
appendectomy.  In March 2008, the Board remanded these issues 
with instructions to the RO to issue a SOC and inform the Veteran 
of his appellate rights.  The RO failed to comply with this 
remand order.  

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims and hereinafter, the Court) held that a veteran has a 
right to compliance with orders specified in a remand from the 
Board.  As such the case must be remanded.

Additionally, the Veteran has claimed that his service connected 
left knee scar has worsened since his last examination.  The 
Veteran was last afforded a VA examination in December 2003.  
Generally, VA has a duty to provide additional examination when 
the claimant alleges that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, the 
case must be remanded to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.	After ensuring that VCAA notice has been 
provided the appellant, issue the 
appellant a statement of the case with 
regard to his claims for an increased 
disability rating for bilateral hearing 
loss and an appendectomy scar.  The 
appellant should be informed of his 
appellate rights and of the actions 
necessary to perfect an appeal on these 
issues.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

2.	Once this is done, the RO should schedule 
the Veteran for a VA examination of his 
service connected left knee scar.  The 
examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

3.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

